DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

  Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
Claims 1, 11 and 20 are allowable over the art of record.  
Particularly, the prior art taken alone or in combination failed to teach or suggest :
 “ based on a request for a second purchase of the first product, control the display to display a user interface including a second settlement screen for the second purchase of the first product that is configured using at least one of the first electronic purchase history information and the first settlement information, in response to receiving an input to the second settlement screen, transmit a request to execute the second purchase of the first product to the external server, and store, in the memory, second electronic purchase history information and second settlement information corresponding to the second purchase, wherein the first settlement screen includes a first settlement storage icon and the first settlement information is stored in the memory when the first settlement storage icon is selected, and wherein the second settlement screen includes a second settlement storage icon such that the second electronic purchase history information and the second settlement information are stored in the memory when the second settlement storage icon is selected” as recited in independent claim 1.

“based on a request for a second purchase of the first product, controlling the display by a processor to display a user interface including a second settlement screen for the second purchase 

“ based on a request for a second purchase of the first product, controlling the display by a  processor to display a user interface including a second settlement screen for the second purchase  of the first product that is configured using at least one of the first electronic purchase history  information and the first settlement information, in response to receiving an input to the second settlement screen, transmitting by a  communication module a request to execute the second purchase of the first product to the external  server, and storing, in the memory, second electronic purchase history information and second settlement information corresponding to the second purchase, wherein the first settlement screen includes a first settlement storage icon and the first settlement information is stored in the memory when the first settlement storage icon is selected, and wherein the second settlement screen includes a second settlement storage icon such that the second electronic purchase history information and the second settlement information are stored 

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


The following prior art is deemed relevant but fails to teach or suggest the above noted 
limitations.
Chan et al. (US Pub. No. 2014/0379578) disclose a system and method for conducting an 
electronic financial transaction over a payment network on behalf of a customer using a payment gateway having stored therein account details of a payment card linked to a facilitator from which funds are authorized to be deducted or credited. 

	Hirson et al (US Patent No. 8,412,626) disclose a system and method for processing payment transactions using a common format processor for confirming payment requests based on a risk level.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

February 9, 2021